COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-14-00266-CV


R.J.                                        §    From the 393rd District Court


                                            §    of Denton County (2013-61136-393)
v.

                                            §    October 1, 2015


K.J.                                        §    Opinion by Justice David Wellington
                                                 Chew

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellant R.J. shall pay all of the costs of this

appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By    /s/ David Wellington Chew
                                            Justice David Wellington Chew